DETAILED ACTION
	This action is a response to the communication filed on 2/16/2021. Examiner acknowledges the amendments to claims 13, 15-17, and 19-24 and the cancellation of claim 14.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the prior art rejections. However, Applicant has not addressed all the previous 112 issues in the claims.

Claim Objections
Claims 13, 21 and 24 are objected to because of the following informalities: 
In claim 13, line 33, “the waveforms” should be –the waveform or waveforms--.
In claim 13, line 34, “the management electronic processing unit” should be –the at least one management electronic processing unit--.
Claim 21, line 2, "the or each applicator" should be –each applicator--.
In claim 24, line 3, “the waves” should be –waves--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for (function)” in claim 13 and “means of sorting and collecting” in claim 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.
Claim 13: Device for measuring heart rate (heart rate sensor – page 5, line 11 - page 6, line 1).
Claim 13: Device for measuring electrical activity of the heart (ECG and ballistocardiography – page 6, lines 17-29).
Claim 13: Device for measuring respiratory functionality (a spirometer - page 6, lines 17-29).
Claim 13: Device for measuring electrical activity of the brain (EEG – page 6, lines 17-29).
Claim 13: Device for measuring the intensity of the terrestrial static magnetic field (not disclosed)
Claim 16: Means of storing and collecting (database – page 9, line 2 – page 10, line 20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the term “is associated with” in lines 26-27. It is not clear if this in intended to be a positive recitation for “a device for”.
Claim 13 recites “a device for measuring the intensity of the terrestrial static magnetic field” in line 27. Applicant’s specification has not disclosed what the device is supposed to be which makes the claim unclear due to the invocation of 112(f).
Claim 13 recites “a data item related... data processing unit, which is adapted to act…for correlation of ion mobility as a function of the intensity of the terrestrial magnetic field”. It is not clear if the data processing unit is meant to be an actively recited component. For the purposes of compact prosecution, Examiner is interpreting the data processing unit as being actively recited.
Claims 15-24 inherit the deficiencies of claim 13 and are likewise rejected.
Claim 15 recites the limitation "the devices for measuring physiological parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a database” in line 3. It is not clear if this is a new instance or the same database mentioned in claim 13, line 34.
Claim 20 recites “at least two electric waveform generators” in line 2. It is not clear if this includes the previously mentioned generator in claim 13 or is a new set of generators. 
Claim 22 recites “data processing unit” in line 2. It is not clear if this is a new instance or the same data processing unit mentioned in line 33 of claim 13.

Allowable Subject Matter
Claims 13 and 15-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 13, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the combination of items that includes a data processing unit which is adapted to act on the waveforms identified by the management electronic processing unit based on a database for correlation of ion mobility as a function of the intensity of the terrestrial magnetic field.
Claims 15-24 are dependent on allowed matter from claim 13 and would be allowable once the 112 rejections are overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791